               Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 1 of 36



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 JOSEPH B. MORSE,
      4815 Rutan Place SW
      Seattle, WA 98116,

                        Plaintiff,

         v.

 RYAN D. MCCARTHY, in his official                 Case No. ___________
 capacity as Secretary of the Army,
        101 Army, Pentagon
        Washington, DC 20310,                      COMPLAINT FOR DECLARATORY
                                                   AND INJUNCTIVE RELIEF
         and

 ARMY BOARD FOR CORRECTION OF
 MILITARY RECORDS,
       251 18th Street South, Suite 385
       Arlington, VA 22202

                        Defendants.



                                        INTRODUCTION

       1.       This case concerns the failure of the Army Board for Correction of Military

Records to faithfully carry out the task assigned to it by law. The Board bears the duty to

“correct any military record” of an individual soldier or officer when doing so is “necessary to

correct an error or remove an injustice.” 10 U.S.C. § 1552(a)(1). In carrying out that critical

mandate, the Board must apply controlling Army regulations governing the preparation and

correction of military records. And, critically, the Board must apply its own independent

judgment to each case; it may not abdicate its responsibility by simply deferring to the prior

judgment of those Army officials whose errors the Board has been asked to correct. Unthinking

deference would essentially nullify the entire record-corrections process, contrary to the clear
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 2 of 36



and express intent of Congress. Yet in this case, the Board did exactly that. Rather than correct

the errors presented to it, the Board deferred to the very Army officials who had bowed to

political pressures and destroyed the career of a decorated officer, and in the process ignored

patent errors of fact and law. Under the Administrative Procedure Act, this Court should vacate

the Board’s decision and remand to the Board with instructions to carry out its review in a

manner consistent with its duties under law.

       2.      Plaintiff Joseph B. (“Jay”) Morse is a retired Lieutenant Colonel (“LTC”) of the

United States Army who dedicated his career to the Uniform Code of Military Justice. At

various times, he both prosecuted and defended accused criminal offenders within the Army’s

ranks to protect the rule of law and each soldier’s due process rights. In particular, as Chief of the

Army’s Trial Counsel Assistance Program (“TCAP”), he “[p]rovide[d] advice, assistance, and

training to prosecutors worldwide”; “provide[d] direct, on-site assistance in unique, complex, or

high-profile cases”; “[a]ct[ed] as liaison between prosecutors in the field and the Government

Appellate Division (GAD) on all extraordinary writs and government appeals”; and

“[d]evelop[ed] training material and conduct[ed] worldwide advocacy and military justice

training.” Ex. A (2014 Officer Evaluation Report (“OER”)), at 1. In short, he was the U.S.

Army’s top prosecutor. His commander lauded “[h]is superb critical thinking, exceptional

interpersonal skills and visionary leadership,” noting that “TCAP thrived under the incredibly

positive work atmosphere that LTC Morse created.” Ex. A, at 2. “His outstanding leadership,”

said his commander, “directly resulted in TCAP becoming a force multiplier for the prosecution

of high profile courts-martial and superior criminal law training through the Army.” Ex A., at 2.

These observations were consistent with commendations that LTC Morse received throughout

his military career.




                                                  2
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 3 of 36



       3.      In early 2014, while members of Congress and civilian Defense Department

officials exerted intense pressure on top military brass to eliminate sex crimes by service

members, LTC Morse was accused by a fellow officer of having committed a sexual assault

years before. Because of his position as the top prosecutor in the Army, the allegations received

extraordinary public and media attention. LTC Morse admitted that he had exercised poor

judgment by kissing a colleague late at night, after several rounds of drinks, at a professional

conference, but he categorically denied the allegations of sexual assault.

       4.      There was significant evidence from the beginning that the accuser’s version of

events lacked credibility. But in light of political pressure and the highly publicized nature of the

allegations, the Army officials who investigated LTC Morse determined there was probable

cause to believe he had committed sexual assault. They reached that conclusion after a

fundamentally unfair investigation exemplified by an extraordinary—and lawless—directive to

LTC Morse by a commanding officer. Under threat of punishment under the Uniform Code of

Military Justice, that directive commanded LTC Morse and his defense counsel to halt counsel’s

efforts to communicate with potential witnesses, investigate the allegations, and otherwise

prepare a defense. After LTC Morse filed a writ petition with the Army Court for Criminal

Appeals, the official who issued the order withdrew it. Eventually, LTC Morse’s commander

correctly perceived the baselessness of the charges and issued LTC Morse a “locally-filed” letter

of reprimand for poor judgment—in effect, a counseling statement which is not a part of his

permanent personnel file. LTC Morse agrees with his commander’s determination that he

exercised poor judgment. He also agrees with, and appreciates, his commanding officer’s

judgment that he was guilty of nothing more.




                                                  3
            Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 4 of 36



       5.      By the time of LTC Morse’s next OER in September 2014, however, then-Army

Secretary John McHugh had personally intervened, for political reasons, to direct that LTC

Morse be removed from his position as TCAP Chief. Yielding to pressure from Secretary

McHugh, the brigadier general who prepared the OER gave LTC Morse a poor overall score—

despite lauding his performance on the job—and relieved him as TCAP Chief. The sole stated

basis for that decision was the fact that LTC Morse had been “titled” for the alleged sexual

assault—meaning simply, in military jargon, that military prosecutors determined that his

accuser’s allegation merited initial investigation.1 In an effort to clear his name, LTC Morse

requested a supplementary review of the OER. But the reviewing officer declined to grant any

relief to LTC Morse, in the process mischaracterizing the evidence before him and ignoring

governing legal standards.

       6.      LTC Morse retired honorably in September 2015. Since retiring, he has worked as

a consultant and is currently an MBA student in Seattle. His life, however, has never been the

same. Despite his distinguished service, LTC Morse has experienced significant difficulties

finding post-military employment, applying for graduate programs, and even going through

security at airports. Anyone who Googles his name inevitably comes across the highly publicized

accusations against him.

       7.      LTC Morse has pursued all available administrative remedies to clear the Army’s

records of the charges against him. He submitted an administrative request for the Army’s

Criminal Investigation Command (“CIDC”) to amend its Report of Investigation to indicate there



1
  “Titling” is “[p]lacing the name and identifying information of a person, corporation, other
legal entity, or activity in the title block of a criminal investigative report.” Department of
Defense Instruction (“DoDI”) 5505.07, at G.2 (Feb. 28, 2018). The titling decision is an
“administrative procedure[]” and does “not imply any degree of guilt or innocence.” Id., at
¶ 1.2(b).

                                                 4
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 5 of 36



was insufficient evidence to “title” him or to refer the charges to his commander. He also

submitted additional evidence that further called his accuser’s allegations and credibility into

question. CIDC denied LTC Morse’s request, however, mischaracterizing the evidence before it

and ignoring governing law in the process.

       8.      LTC Morse then asked the Army Board for Correction of Military Records to

(1) vacate the titling and probable cause decisions, (2) remove his name from the Report of

Investigation, and (3) overturn the improper OER. The Board is “the highest level of

administrative review within the Department of the Army,” charged with the responsibility “to

correct errors in or remove injustices from Army military records.”2 Here, however, the Board

failed in its duty. Like the reviewers that preceded it, the Board mischaracterized the record,

ignored relevant legal standards, failed to adequately address all of the arguments presented, and

denied LTC Morse the relief to which he was entitled under law. See Ex. B (Denial Order).

       9.      LTC Morse now asks this Court to vacate the Board’s Denial Order because it

was arbitrary and capricious, and contrary to law; and to remand to the Board for redetermination

under the correct legal standards. In the alternative, if the Court determines that the Board failed

to offer sufficient explanation for its Denial Order, LTC Morse asks that this Court remand for

the Board to offer an adequate explanation for its action. To be clear, LTC Morse does not ask

the Court to address the truth or falsity of the accusation made against him, or whether the

original investigating officials had reason to think so. The issue here is simply whether the Board

followed proper procedure and applied the correct standards in addressing LTC Morse’s request




2
 U.S. Army, The Army Board for Correction of Military Records, http://bit.ly/2RpY9ae (last
visited Nov. 26, 2019); see 10 U.S.C. § 1552(a)(1).

                                                  5
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 6 of 36



for administrative relief, in the form of correcting his record of military service. Because the

answer to that narrow question is no, the Board’s decision must be set aside.

                                             PARTIES

       10.     Plaintiff Joseph B. Morse is a U.S. Army veteran. He retired honorably with

twenty-two years of active-duty service, at the rank of Lieutenant Colonel.

       11.     Defendant Ryan D. McCarthy is sued in his official capacity as Secretary of the

United States Army. Secretary McCarthy’s principal place of business is 101 Army Pentagon,

Washington, D.C. 20310. Because he is the officer with final authority for records correction

within the Department of the Army, see 10 U.S.C. § 1552(a)(1) & (a)(3)(A), Secretary McCarthy

is the proper defendant for these APA causes of action.

       12.     Defendant Army Board for Correction of Military Records is a board of the

Department of the Army. See 32 C.F.R. § 581.3. Under 10 U.S.C. § 1552, Secretary McCarthy

has delegated his record-correction authority to the Board. The Board’s principal place of

business is 251 18th Street South, Suite 385, Arlington, VA 22202.

                                 JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331.

       14.     LTC Morse has standing to seek review of the Board’s order denying his request

for amendments to his military records.

       15.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(e).

       16.     The Board’s Denial Order is a final agency action under 5 U.S.C. § 704.




                                                  6
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 7 of 36



                                        BACKGROUND

I.     FACTUAL BACKGROUND

       A.      LTC Morse’s Dedicated Service

       17.     Jay Morse was commissioned as a Second Lieutenant in the U.S. Army Reserve

on May 24, 1993 and entered active duty six days later. An outstanding soldier and leader, he

graduated from the Army’s Air Assault, Airborne, and Ranger Schools. He attended law school

after being selected for the prestigious Funded Legal Education Program in 1998. After law

school, he joined the Army’s Judge Advocate General Corps in 2001 and was promoted to Major

in 2004. He served honorably in Iraq from January 2005 to May 2006 and was promoted to

Lieutenant Colonel in 2009.

       18.     LTC Morse’s performance was consistently outstanding. In a 2004 OER, LTC Ida

F. Agamy wrote that Morse (then a Major) had “[a]bsolute[ly] unlimited potential” and was “the

epitome of the Soldier/lawyer ethos.” Major General (“MG”) John F. Campbell wrote in a 2011

OER that LTC Morse’s work had been a “[b]rilliant performance by a top 1% officer,” and

recommended that LTC Morse be “[s]elect[ed] early for the War College, promote[d] below-the-

zone to Colonel, and groom[ed] . . . to be a General Officer.” Similarly, in a 2013 OER, Colonel

(“COL”) Michael Mulligan wrote that LTC Morse was “[u]nquestionably the best Lieutenant

Colonel in the JAG Corps,” and recommended that he be “[p]romote[d] NOW to Colonel,”

because “LTC Jay Morse is a Colonel in every sense except pay.”

       19.     Because of his dedication, performance, and leadership abilities, LTC Morse was

appointed Chief of the Trial Counsel Assistance Program in 2011. As the U.S. Army’s top

prosecutor, LTC Morse “[led] the [TCAP], a strategic asset for the Army’s prosecutorial

function,” and “[s]upervise[d] and mentor[ed]” a staff of 33. Ex. A, at 1. His commander noted

that he “was the epitome of professionalism . . . and displayed the highest character.” Ex. A, at 1.


                                                 7
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 8 of 36



“His superb critical thinking, exceptional interpersonal skills and visionary leadership resulted in

the creation and implementation of 23 Special Victim NCO Paralegal positions.” Ex. A, at 2. Not

only was he a model soldier himself, but he also built up those around him: “TCAP thrived under

the incredibly positive work atmosphere that LTC Morse created.” Ex. A, at 2. In fact, “[h]is

outstanding leadership directly resulted in TCAP becoming a force multiplier for the prosecution

of high profile courts-martial and superior criminal law training through the Army.” Ex. A, at 2.

       20.     LTC Morse was perhaps best known for his work prosecuting Robert Bales, “[a]

decorated American soldier” who “kill[ed] 16 unarmed Afghan civilians, mostly women and

children.” Eric M. Johnson, U.S. soldier who killed Afghan villagers gets life without parole,

Reuters (Aug. 22, 2013), https://reut.rs/2OJIG30. The Army’s Judge Advocate General

handpicked LTC Morse to lead this prosecution. LTC Morse and his team secured a life sentence

without parole for Bales in what was called “the worst war-crimes case to arise from the war in

Afghanistan.” Craig Whitlock, Former Army sex-crimes prosecutor reprimanded, plans to retire,

Wash. Post (July 17, 2014), https://wapo.st/2LfV3BC; see also Ex. A, at 2 (“He assembled and

led a trial team to a successful court-martial prosecution of [a soldier] convicted of the worst

murders and atrocities committed by a Soldier in recent history.”). The Judge Advocate General

also selected LTC Morse to brief key members of Congress and their staffs regarding proposals

for dealing with service member sexual assault.

       21.     In sum, LTC Morse’s professional record and reputation were nothing less than

“stellar.” See Whitlock, supra. By early 2014, he had been chosen to attend the Army’s Senior

Service College, a select opportunity for officers identified as future general officers, and he

expected to be promoted to Colonel in the near future—a promotion his commanders had been

recommending for years.




                                                  8
                 Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 9 of 36



           B.     Significant Pressure Exerted Against Military Brass to Aggressively
                  Investigate and Prosecute Sex Assault

           22.    In 2013, a series of sexual assaults committed by members of the armed forces

attracted significant public attention. “With angry lawmakers in Congress demanding a

crackdown, then-Defense Secretary Chuck Hagel ordered the armed forces in May 2013 to

retrain and rescreen tens of thousands of military recruiters and sexual assault prevention

officers.” Craig Whitlock, In the military, trusted officers have become alleged assailants in sex

crimes, Wash. Post (Oct. 19, 2017), https://wapo.st/2sInull. “Since then, the military has invested

millions of additional dollars in sexual assault awareness programs,” and “[t]op brass have

promised to redouble their efforts to punish offenders and protect victims.” Id.

           23.    In September 2013, Army Secretary John McHugh circulated a memorandum

emphasizing that

                  [b]oth officers and noncommissioned officers . . . must commit
                  themselves to eliminating sexual harassment and assault and to
                  fostering climates of dignity and respect in their units. The Army is
                  taking important steps to provide new training for our leaders,
                  strengthen our training enterprise for all Soldiers, improve our
                  investigative and military justice capabilities and further
                  professionalize our first responders. Even with strong leader
                  emphasis and innovative new programs, we continue to strive for
                  greater progress in preventing sexual assault in our ranks.

Army Directive 2013-20, ¶ 2 (Sept. 27, 2013). Accordingly, Directive 2013-20 mandated that

superior officers who “failed to report a sexual harassment or assault” or “failed to respond to a

complaint or report of sexual harassment or sexual assault” would face administrative action.

Id. ¶ 4.

           24.    The military’s efforts, however, left Congress and the White House unsatisfied. In

December 2013, President Barack Obama signed “a sweeping defense policy law . . . that

crack[ed] down on sexual assault in the military.” Philip Rucker, Obama signs defense law, calls



                                                   9
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 10 of 36



it a ‘welcome step’ toward closing Guantanamo Bay prison, Wash. Post (Dec. 26, 2013),

https://wapo.st/2re3xCm. But the law “stop[ped] short of the broad reforms that Sen. Kirsten

Gillibrand . . . and other advocates ha[d] been calling for,” id., and President Obama “delivered

an ultimatum to military leaders to deliver results within a year or face even more change,”

Editorial Board, New sexual assault policies for the military may not go far enough, Wash. Post

(Dec. 28, 2013), https://wapo.st/34LUAyF. “‘If I do not see the kind of progress I expect, then

we will consider additional reforms,’ Mr. Obama said,” and he set December 1, 2014 “as the

deadline for the Pentagon to show ‘substantial improvements’ in sexual assault prevention and

response, including military justice.” Id.

       25.     Lawmakers, in particular Senator Gillibrand, continued fighting for more

sweeping change—including “tak[ing] major crimes like sexual assault outside the military chain

of command.” Allie Jones, Sen. Gillibrand’s Military Sexual Assault Reform Bill Blocked, The

Atlantic (Mar. 6, 2014), http://bit.ly/2Yayeog. These efforts came to a crescendo in early 2014,

when, “[a]fter heated debate on the floor,” id., Senator Gillibrand’s bill died in March 2014.

       C.      LTC Morse Accused and Investigated

       26.     In February 2014, during President Obama’s one-year probationary period for the

military—and just before a highly publicized vote on Senator Gillibrand’s bill—an Army lawyer

reported to Army investigators that LTC Morse had sexually assaulted her in March 2011, while

she and LTC Morse were attending a sexual-assault-prevention conference for Army lawyers.

According to her, she went out to dinner and drinks with a group of officers (LTC Morse among

them), and then returned to her hotel room. She stated that she then received a call from LTC

Morse inviting her to his room. She claimed that she entered his room, sat on his bed, and that, at

some point, she decided to leave the room. She claimed that LTC Morse then kissed and groped

her against her will. She stated that she left the room as soon as she could and threw up in the


                                                10
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 11 of 36



hotel’s stairwell. She further alleged that the next morning, instead of participating in the

conference sessions as usual, she sat in the back of the room without speaking to anyone.

       27.     During the ensuing investigation, LTC Morse admitted that he had exercised poor

judgment by consensually kissing a colleague after they had both been drinking. But at all times

he denied ever groping or fondling his accuser, or kissing her without her consent.

       28.     Arriving in the middle of a national push to eliminate sex crimes among service

members, the allegations against LTC Morse drew significant media attention. The accusation’s

basic narrative alone guaranteed it would make headlines: “The Army’s Top Sexual Assault

Lawyer Accused of Sexual Assault—at a Sexual Assault Legal Conference.” Josh Voorhees,

Slate (Mar. 6, 2014), http://bit.ly/2qdwjma. In no time at all, the story was everywhere.3

       29.     Army investigators collected significant amounts of evidence throughout

February and March 2014 from interviews with other lawyers who had been at the conference,

and LTC Morse began to work with his counsel to prepare a defense. However, it quickly

became apparent that the investigation was hurtling toward a preordained outcome. The




3
  See, e.g., Alexandra Sifferlin, Army Reportedly Suspends Sexual Assault Investigator, Time
(Mar. 6, 2014), http://ti.me/NZIb1W (“The Army has suspended its top investigator for sexual
assault cases while it looks into allegations that he sexually assaulted a lawyer at a conference
about that very issue in 2011 . . . .”); Jones, Gillibrand’s Bill, supra (“Meanwhile, the top Army
prosecutor for sexual assault cases was just suspended after a female lawyer who worked for him
accused him of sexually assaulting her at [a] legal conference about sexual assault.”); Patricia
Murphy, Top Army Prosecutor Of Sexual Assault Cases Accused Of Groping, KUOW (Mar. 6,
2014), http://bit.ly/2rcU8Ln; Matthew Guariglia, Lt. Col. Joseph ‘Jay’ Morse: 5 Fast Facts You
Need to Know, Heavy (Mar. 6, 2014), http://bit.ly/35XTAaV (“The accusations against [Morse]
reflect the deep-seated hypocrisy in the military as well as how ingrained rape culture has
become in the American military.”); Karen McVeigh, US army’s top sex assault prosecutor
suspended over assault claims, The Guardian (Mar. 6, 2014), http://bit.ly/2Rn3EGJ; Matt
Knight, Army’s top sex assault prosecutor suspended after assault allegation, WTKR (Mar. 6,
2014), http://bit.ly/33MEEv1; Jeremy Bender, Army’s Top Sex Assault Prosecutor Accused Of
Groping Woman At Sex Assault Conference, Business Insider (Mar. 6, 2014),
http://bit.ly/382XnWt.

                                                 11
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 12 of 36



prosecutor assigned to the case informed LTC Morse’s defense counsel that the Army

investigators would not consider the credibility, reputation, or history of LTC Morse or his

accuser in their investigation, even though Army regulations expressly required them to

“consider[] the source and nature of the information and the totality of the circumstances.” See

DoDI 5505.07, Glossary pt. II (Jan. 27, 2012) (defining “credible information”).

       30.     The media noticed irregularities in the Army’s investigation, as well. “In April, as

the criminal investigation was unfolding, Morse received a highly unusual written order from an

Army commander instructing him and his attorneys not to speak to any potential witnesses,

effectively hamstringing them in preparing a defense.” Whitlock, Former Army sex-crimes

prosecutor reprimanded, supra. “[T]he order was prompted by a complaint from Morse’s

accuser, who was upset that the defense team had interviewed potential witnesses—a routine

procedure in such cases.” Id. LTC Morse formally requested that the illegal order be rescinded,

on the grounds that it was materially unfair, beyond his commanding officer’s power, and

infringed on his Constitutional rights. The commander rejected LTC Morse’s rescission request.

       31.     Understandably, “[t]he Army’s handling of the complaint against Morse caused

some consternation in legal circles.” Whitlock, Former Army sex-crimes prosecutor

reprimanded, supra. LTC Morse filed a Petition for Extraordinary Writ with the Army Court of

Criminal Appeals to vacate the improper and unconstitutional order. After the Army’s

Government Appellate Division chose not to respond to the petition, LTC Morse’s commander

rescinded the order. See id. (“Morse’s lawyers filed objections to the order with the Army’s

Court of Criminal Appeals, arguing that it violated his constitutional rights to defend himself.

The Army withdrew the order shortly afterward.”).




                                                12
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 13 of 36



       32.       Through his attorney, LTC Morse submitted sworn statements to investigators

categorically denying the allegations that he groped or fondled her, or that he had kissed her

without her consent. He also provided a report from a forensic polygraph examiner who had

evaluated LTC Morse and concluded that his version of the 2011 incident was truthful. The

examiner concluded that the probability LTC Morse was being untruthful was “less than .001.”

       33.       Through other witnesses’ statements, Army investigators and LTC Morse’s

commander also learned:

             •   Witnesses who had worked with the accuser expressed “concern . . . regarding
                 [her] honesty” and stated that she “has a poor reputation for truthfulness.” In fact,
                 one such witness’s statement had not even been solicited by the defense; he felt so
                 strongly about the accuser’s character that he had contacted defense counsel on
                 his own initiative after hearing about the accusations;

             •   The accuser had been married at the time of the incident, contrary to her
                 statements to LTC Morse at the time;

             •   Although the accuser twice described LTC Morse as her “supervisor” in her
                 statement, LTC Morse was never her supervisor;

             •   Another conference attendee stated that LTC Morse’s accuser told colleagues that
                 she found LTC Morse attractive; she denied any recollection of this;

             •   The accuser’s statements that she tried to avoid contact with LTC Morse after the
                 alleged incident were specifically contradicted by witness statements that the
                 accuser sought out friendly visits with LTC Morse in summer and fall of 2011, as
                 well as by email records in which, six-to-seven months after the alleged incident,
                 the accuser reached out to LTC Morse to solicit mentorship and advice on
                 professional assignments.

       34.       Despite the evidence in the case, Army investigators were acutely sensitive to the

intense public attention on LTC Morse. In March 2014, the prosecutor on the case mentioned to

LTC Morse’s defense counsel, without prompting, that he was “keenly aware that no matter what

[charging] decision is made, it will be in the media and half the ‘people’ will be upset.”

       35.       At some point around April or May of 2014—the investigators’ records do not

identify when—the Army investigators decided to title LTC Morse for Assault, Abusive Sexual


                                                  13
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 14 of 36



Contact, and Conduct Unbecoming an Officer and a Gentleman.4 In May, Army investigators

stated that there was probable cause to conclude LTC Morse had committed those same three

offenses, and so referred the charges to his commander for disposition.

       D.      Disposition of the Charges

       36.     “Unlike civilian communities, military commanders exercise discretion in

deciding whether an offense should be charged and how the offenders should be punished.”

Dep’t of Def., Military Justice Overview, http://bit.ly/33KzZJW (last visited Feb. 20, 2020); see

also Rules for Court-Martial 306(b) (2012). “The disposition decision is one of the most

important and difficult decisions facing a commander.” Military Justice Overview, supra. The

commander may dispose of referred charges in one of four ways:

               a.      “The commander may choose to take no action,” for example when “[t]he

       preliminary inquiry . . . indicate[s] . . . that the only evidence is inadmissible, or . . . other

       valid reasons exist not to prosecute.” Id.

               b.      “The commander may initiate administrative action against a soldier. The

       commander might determine that the best disposition for this offense and this offender is

       to take administrative rather than punitive action. Administrative action is not punitive in

       character, rather, it is meant to be corrective and rehabilitative.” Id. A letter of reprimand

       is one such administrative action.

               c.      “The commander may dispose of the offense with nonjudicial

       punishment,” a “means of handling minor offenses requiring immediate corrective

       action” that is authorized by the Uniform Code of Military Justice. Id. To impose



4
 Again, titling is not a determination of guilt or innocence, and involves only a decision to
“plac[e] the name and identifying information of a person, corporation, other legal entity, or
activity in the title block of a criminal investigative report.” DoDI 5505.7, at G.2 (Feb. 28, 2018).

                                                  14
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 15 of 36



       nonjudicial punishment, “the commander must be convinced beyond a reasonable doubt

       that the service member committed the offense.” Id.

               d.      Finally, for those charges that are serious enough, the commander may

       forward the charges to a court-martial for trial. Id.

       37.     LTC Morse’s commander, MG Jeffrey Buchanan, disposed of the charge

administratively with a letter of reprimand dated May 21, 2014 (“Reprimand”) and without

initiating any criminal proceeding of any kind. The Reprimand emphasized that LTC Morse had

committed an error of judgment that MG Buchanan deemed “disgraceful” and “wholly

unbecoming of a senior officer and leader.” MG Buchanan also made clear, however, that “[t]his

reprimand is imposed as an administrative measure and not as punishment pursuant to the

UCMJ.” MG Buchanan disposed of the Assault and Sexual Assault charges without any action.

       38.     The Reprimand stated that “[i]n accordance with AR 600-37, paragraph 3-6, I am

considering filing this reprimand in your Official Military Personnel File, but will make my final

decision after consideration of any written matters you wish to submit.” In response, LTC Morse

submitted 27 documents addressing the allegations against him and 147 letters of support

attesting generally to his character and integrity.

       39.     On June 1, 2014, LTC Morse submitted a request to retire from active duty, with a

requested retirement date of June 1, 2015.

       40.     On June 30, 2014, MG Buchanan ordered that the Reprimand be placed only in

LTC Morse’s local file, meaning that it would not be included in his permanent record. By

determining that only a local filing was warranted, MG Buchanan necessarily concluded that

LTC Morse had committed no wrongdoing beyond his admitted error in judgment. Had MG

Buchanan determined that LTC Morse committed the alleged sexual assault, he would have been




                                                  15
               Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 16 of 36



required by law to file the Reprimand in LTC Morse’s permanent record. See National Defense

Authorization Act for Fiscal Year 2014 (“NDAA”), Pub. L. 113-66, § 1745(a)(1), 127 Stat. 672,

982-83 (2013) (“If a complaint of a sex-related offense is made against a member of the Armed

Forces and the member is convicted by court-martial or receives non-judicial punishment or

punitive administrative action for such sex-related offense, a notation to that effect shall be

placed in the personnel service record of the member . . . .”) (emphasis added); see also Army

Reg. 600-37, ¶ 3-4(b)(4) (Dec. 19, 1986) (“[m]inor behavior infractions . . .will not normally be

recorded in a soldier’s” permanent file).5

         E.      Army Leadership Not Satisfied

         41.     On or about July 15, 2014—just two weeks after MG Buchanan locally filed the

Reprimand—another senior officer, Brigadier General (“BG”) Paul Wilson, informed LTC

Morse that he was to be relieved of his position as TCAP Chief, and that the “Secretary of the



5
    Guidance circulated in late 2014 reinforces the requirements of NDAA § 1745:

                 Any . . . punitive administrative action for a sex-related
                 offense . . . will be filed as a sex-related offense in the performance-
                 disciplinary folder of the [permanent record]. For the purpose of this
                 message, punitive administrative action means any adverse
                 administrative action initiated as a result of the sex-related
                 offense . . . and includes, but is not limited to, memorandum or
                 reprimand, admonishment or censure . . . . Commanders do not
                 have the authority to designate [that] any of these documents be
                 filed locally . . . .

Milper Message 14-365, ¶ 4 (Dec. 24, 2014) (emphasis added) (citing Army Directive 2014-29
(Dec. 9, 2014)). This requirement applied retroactively to December 26, 2013, the date that
2014’s NDAA became effective. See Army Directive 2014-29, ¶ 7. And the Army ordered that
commanders review their files and place any such records of disciplinary or administrative action
after the effective date in the soldier’s permanent record. See Milper Message 14-365, ¶ 5
(“Commanders will identify any court-martial conviction, non-judicial punishment, or punitive
administrative action for a sex-related offense executed since 26 December 2013 . . . and follow
procedures [herein] for processing. This includes any locally filed actions that meet the criteria
for a sex-related offense.”).

                                                   16
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 17 of 36



Army wants to see you reduced” in rank upon retirement. Although BG Wilson made it clear that

he believed LTC Morse was innocent of the charged offenses he said that the accusations had

caught the attention of the highest levels of Army leadership, and the potential reduction in rank

came at the direction of the Army Secretary himself.

       42.      In response, LTC Morse protested that BG Wilson had read the investigation and

knew that LTC Morse should not have been titled in the first place. And in any event, he pointed

out, BG Wilson knew that a titling decision was an improper basis to relieve someone from a

position. BG Wilson replied, “Jay, how would it look if I didn’t?” At that time, there was

significant pressure on Army leadership to give the appearance of vigorous efforts, given

President Obama’s looming “deadline for the Pentagon to show ‘substantial improvements’ in

sexual assault prevention and response, including military justice.” See Wash. Post Editorial

Board, supra.

       43.      On July 15, 2014, BG Wilson relieved LTC Morse of his position as TCAP Chief.

On September 16, 2014, BG Wilson issued an OER explaining his decision to relieve LTC

Morse. Despite lauding LTC Morse’s leadership, integrity, and achievements as TCAP chief—

calling him “the epitome of professionalism” who “displayed the highest character”—the OER

nevertheless stated that LTC Morse had been relieved from his position “after a [CIDC]

investigation titled him for violating UCMJ Articles 120, 128, and 133 for an alleged incident in

March 2011.” Ex. A, at 2. No other reason was given for relieving LTC Morse. The cover

memorandum from BG Wilson compounded the error, informing LTC Morse: “You were

relieved for cause as the Chief of TCAP on 15 July 2014 arising from a [CIDC] investigation

that substantiated that you violated Articles 128, 120, and 133 of the UCMJ for an incident that

occurred on 4 March 2011.”




                                                17
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 18 of 36



       44.     This was incorrect. The Reprimand did not substantiate any charges that LTC

Morse had committed Assault or Sexual Assault; rather, it substantiated the charge that his lapse

in judgment—engaging in consensual kissing with a subordinate—constituted Conduct

Unbecoming an Officer and a Gentleman. The Reprimand did not substantiate any other charges;

indeed, MG Buchanan chose to take no action on the other charges. Had the Reprimand

substantiated the other charges, MG Buchanan would have been required by law to file it in LTC

Morse’s permanent record. See NDAA, § 1745(a)(1); Army Directive 2014-29, ¶ 4.

       45.     On October 6, 2014, LTC Morse requested that his OER be withdrawn under the

applicable laws and regulations. The OER was forwarded to MG Thomas Ayres for

supplemental review.

       46.     On January 29, 2015, MG Ayres concluded his “Supplementary Review of [the]

Relief for Cause OER,” determining that “the OER is not contrary to law and regulation.” MG

Ayres, however, noted that “[i]n general terms, Army Regulation 623-3, Evaluation Reporting

System, 31 March 2014, paragraph 2-12j, requires that when an investigation ‘substantiates’ an

officer committed an act of sexual harassment or sexual assault, the officer’s rater must

document the incident on the officer’s OER.” Ex. C (Ayres Memo.), at 1. MG Ayres pointed out

that “[o]n 30 Jun 2014, [MG Buchanan] directed that LTC Morse’s reprimand be filed in his

local military personnel file,” which, MG Ayres concluded, “in effect then substantiated some

misconduct or poor judgment.” Ex. C, at 1-2. He then stated his opinion that filing the

Reprimand locally was “wholly appropriate and correlates with the weight of the evidence, the

possibility of a mistake of fact defense by [LTC Morse], and gravity of the accused conduct.”

Furthermore, “the relief appears required due to [MG Buchanan’s] actions regarding” the March

2011 incident. Ex. C, at 2.




                                                18
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 19 of 36



       47.     This was incorrect. The Reprimand, and MG Buchanan’s decision to locally file

it, did not substantiate any acts of sexual harassment or sexual assault. And there was certainly

no regulation that “required” that LTC Morse be relieved from his post due to the Reprimand for

an isolated incident of poor judgment like the one involved here.

       48.     Despite the amount of time that had passed, there was still a significant degree of

public attention on LTC Morse’s case, and there was public outcry at what activists and

journalists perceived as a top officer ‘getting off easy’ by being allowed to retire without

punishment. See Robert Draper, The Military’s Rough Justice on Sexual Assault, N.Y. Times

(Nov. 26, 2014), https://nyti.ms/2P7tls1; Whitlock, Reprimanded, supra.

II.    ADMINISTRATIVE PROCEEDINGS

       A.      CIDC Amendment Request

       49.     On September 24, 2014, LTC Morse formally requested that CIDC amend its

records and remove his name from the title block of that investigation’s record. He asserted that,

at the time of the titling decision, there was no credible evidence indicating he had committed

sexual assault. He pointed out that the investigators’ refusal to consider witness credibility as

required by regulation was particularly egregious in this case because the entire case depended

on the witness’s credibility. As he explained to CIDC:

               In many cases of alleged criminal conduct, there exists
               independently verifiable, physical evidence to assist an investigator
               in making her titling decision. However, in cases such as this one,
               where there is simply no evidence to support the accuser’s claim,
               the credibility of all parties is dispositive. Here, all evidence adverse
               to LTC Morse is from one source—the accuser. Not only is her
               credibility or character for truthfulness relevant to the titling
               decision, it is singularly fundamental.

       50.     In connection with the request for amendment, LTC Morse submitted sworn

statements from material witnesses who either were never contacted by Army investigators or



                                                  19
              Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 20 of 36



had been asked only limited, pointed questions. This evidence further contradicted the accuser’s

version of the incident. LTC Morse also submitted the letters that had been sent to MG Buchanan

in support of locally filing the Reprimand; these letters, without exception, extolled his

exceptional character, respect, dedication, and leadership abilities.

        51.     On May 15, 2015, CIDC denied LTC Morse’s request to overturn the titling

decision and remove his name from the investigation report’s title block. See Ex. D (CIDC

Denial), at 1. The CIDC Letter enclosed the redacted records of four officers who had reviewed

the titling decision.

                a.      Reviewer 1 stated that “[c]redible information existed at the time the

        initial report was dispatched on 24 Feb 14, to index LTC Morse as a subject in this

        investigation,” because “[b]ased upon the information available at the time of the initial

        report there was no reason to doubt the credibility of the victim’s statement.” Ex. D, at 3

        (emphasis added).

                b.      Reviewer 2 similarly stated that “[c]redible information did exist at the

        time of the initial [report]” on February 24, 2014 “to warrant LTC Morse being titled as a

        subject in this investigation,” because “[t]he victim . . . provided specific and detailed

        information regarding her complaint” and “presented as a clearly credible, reliable

        source.” Ex. D, at 4 (emphasis added). Reviewer 2 specifically stated that LTC Morse

        “ha[d] not provided any new, relevant information . . . that an error occurred in applying

        the credible information standard on the date of the Initial Report.” Id. (emphasis added).

                c.      Reviewer 3’s conclusions were redacted and withheld in their entirety

        because Reviewer 3 disagreed with the other reviewers on the probable-cause

        determination. However, the CIDC Summary Sheet indicates that Reviewer 3 “agreed




                                                  20
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 21 of 36



       that credible information was present at the time [LTC] Morse was indexed as a subject

       of the investigation.” Ex. D, at 20.

               d.      Reviewer 4 concluded that “credible information existed at the time of the

       Initial Report to index LTC Morse as the subject” of the investigation. Ex. D, at 6.

       52.     Nothing in the Record of Investigation, however, indicates that LTC Morse was

titled and indexed on February 24, 2014—the day after the accuser’s initial report to

investigators. In fact, LTC Morse was not titled until in or around April or May 2014, so the

CIDC’s reviewers erred by focusing on whether there was credible evidence sufficient to title

LTC Morse on February 24, 2014.

       53.     The distinction between the time of the initial report and the time of titling and

indexing is critical. Applicable regulations clearly require that titling-decision reviewers assess

whether there was credible information to title “at the time” the titling decision is actually made.

See DoDI 5505.07, ¶ 6(c) (Jan. 27, 2012). That is important here because Army investigators did

not actually make the decision to title LTC Morse until a month or more after the accuser made

her initial report. And in the period between when investigators received the initial report and

when the titling decision was made, they collected significant evidence that called the accuser’s

statement into question. Investigators were obligated by regulation, specifically DoDI 5505.07,

to take into account that additional exculpatory evidence when making their titling decision.

       54.     The CIDC also reviewed the probable cause determination, again enclosing the

four reviewers’ statements. Three reviewers found that the probable cause determination was

correct. But the fourth reviewer—whose opinion was withheld from LTC Morse under a claim of

privilege—concluded that the probable cause decision was not correct. See Ex. D, at 5, 10, 18,

20.




                                                 21
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 22 of 36



       B.      Proceedings before the Board

       55.     Recognizing the importance of accurate military records, both for the Army and

its soldiers, Congress granted the Secretary of the Army (and, by delegation, the Board) the

authority to “correct any military record” when “necessary to correct an error or remove an

injustice,” both defined broadly. 10 U.S.C. § 1552(a)(1).

       56.     On March 10, 2017, LTC Morse asked the Board to overturn the relief OER,

asserting that the grounds for relieving him (the titling decision) were expressly invalid under the

applicable Army regulations.

       57.     On March 13, 2018, LTC Morse submitted a supplemental request to the Board to

appeal CIDC’s denial of his amendment request, asserting that no credible information existed at

the time he was titled.

       58.     On September 13, 2018, the Board denied both of LTC Morse’s requests, stating

that “[t]he evidence presented does not demonstrate the existence of a probable error or

injustice.” Ex. B, at 3. Despite receiving extensive evidence and argument, much of which was

recited by the Board, the Board dispensed with LTC Morse’s case in just six paragraphs,

reproduced here in their entirety:

               a.         “The evidence of record confirms that the results of a 2014 CID

       investigation provided a sufficient legal basis for the applicant to be titled for the offenses

       of assault, conduct unbecoming an officer, and abusive sexual conduct (adult). He was

       subsequently relieved of his duties by his [commander] and issued a referred OER.”

       Ex. B, at 17.

               b.         “A supplemental review of the OER by regulation noted that when an

       investigation ‘substantiated’ an officer committed an act of sexual harassment or sexual

       assault, the officer’s rater must document the incident in the officer’s OER. Deputy JAG


                                                  22
    Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 23 of 36



of the Army concluded that the decision to file a reprimand in the applicant’s local

military personnel file in effect substantiated some misconduct and poor judgment.”

Ex. B, at 17-18.

         c.    “The referred OER was accepted by Headquarters, Department of the

Army, and it is included in the applicant’s official record. It is presumed to have been

prepared by the properly designated rating officials, and to represent the considered

opinion and objective judgment of the rating officials at the time of preparation.” Ex. B,

at 18.

         d.    “By regulation, to support deletion or amendment of a report, there must

be evidence that establishes clearly and convincingly that this presumption of regularity

should not be applied and that action is warranted to correct a material error, inaccuracy,

or injustice. Clear and convincing evidence must be of a strong and compelling nature to

overturn or remove a contested report from an individual’s record.” Id.

         e.    “The Chief, Investigative Operations Division, and others at CID

headquarters reviewed the ROI and the applicant’s provided documentation and found

there was credible information to list him as the subject of the initial report. The

investigative reviewers established probable cause existed to believe the applicant

committed the offenses in question.” Id.

         f.    “By law and regulation, titling only requires credible information that an

offense may have been committed. It further indicates that regardless of the

characterization of the offense as founded, unfounded, or insufficient evidence, the only

way to administratively remove a titling action from the DCII is to show either mistaken

identity or a complete lack of credible evidence to dispute the initial titling determination.




                                         23
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 24 of 36



       Titling or indexing does not denote any degree of guilt or innocence. If there is credible

       evidence to investigate, the subject of the investigation should be titled.” Id.

       59.     The “clear and convincing” evidentiary standard the Board applied, see ¶ 58(d),

supra, is inconsistent with, and more demanding than, the evidentiary standard mandated by

regulation. Specifically, 32 C.F.R. § 581.3(e)(2) directs that an applicant need only prove error or

injustice “by a preponderance of the evidence.” As many cases recognize, the difference between

“clear and convincing” evidence and a “mere preponderance,” see Nat’l Org. for Women v.

Operation Rescue, 37 F.3d 646, 662 (D.C. Cir. 1994), is “significant,” e.g., Shannon v. United

States, 512 U.S. 573, 582 (1994).

       60.     The Board failed to address LTC Morse’s objections to the OER and instead

relied entirely on an improper application of the presumption of regularity. See ¶ 58(c), supra;

Jenkins v. Speer, 258 F. Supp. 3d 115, 129-30 (D.D.C. 2017) (“The presumption of regularity—

to the extent it is not rebutted—requires a court to treat the Government’s record as accurate; it

does not compel a determination that the record establishes what it is offered to prove.”).

       61.     Furthermore, the Board failed entirely to consider the substantial evidence of

irregularity that LTC Morse offered. This evidence included the extensive media attention to his

case, the highly unusual cease-and-desist order issued against him, commanders’ statements that

they knew he was innocent of the charges, and commanders’ statements that the highest level of

Army leadership, including then-Secretary McHugh himself, were interested in the case—all of

which took place against the backdrop of extraordinary political pressure to eradicate sexual

assault among service members.

       62.     The Board failed to address LTC Morse’s arguments regarding the applicable

regulations, which specifically prohibit adverse administrative action based on a titling decision.




                                                 24
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 25 of 36



See DoDI 5505.07, ¶ 4(a)(4) (Jan. 27, 2012) (“It is DoD policy that . . . [t]he acts of titling and

indexing are administrative procedures and shall not connote any degree of guilt or innocence.”

(emphasis added)); id. § 4(e) (“Judicial or adverse administrative actions shall not be taken

against individuals or entities based solely on the fact that they have been titled or indexed due to

a criminal investigation.” (emphasis added)). Similarly, the Board failed to address LTC Morse’s

argument that—contrary to regulation, see Army Reg. 623-3—the relief OER explicitly relies on

the titling decision as the sole basis for relieving LTC Morse.

       63.     Although required by regulation to adjudicate LTC Morse’s application based “on

the evidence of record,” Army Reg. 15-185, ¶ 2-2(c) (Mar. 31, 2006), the Board nevertheless

failed to grapple with the evidence before it and instead relied entirely on the CIDC’s prior

assessments, see ¶ 58(c), supra.

       64.     The Board’s decision contains no independent assessment of whether the titling

decision and probable cause determinations were correct. Likewise, in part because the Board

did not properly consider the issues before it, it necessarily did not offer adequate explanation,

based on the record, for its conclusions.

       65.     Applicable law required the CIDC (and, later, the Board) to independently assess

the “investigative information available at the time the initial titling and indexing decision was

made” in order to “determine whether the decision was made in accordance with the standard”

prescribed by regulation. DoDI 5505.07, § 6(c) (Jan. 27, 2012) (emphasis added). The CIDC and

the Board (which relied entirely on the CIDC’s factual findings) never considered whether there

was credible evidence at the time the titling decision was made—that is, at the close of the

investigation. Contrary to the standard imposed by regulation, they instead considered whether

there was credible evidence at the outset of the investigation, several months before the




                                                 25
                Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 26 of 36



investigators actually made the decision to title LTC Morse and before the investigation

generated substantial information that was directly relevant to the credibility of the accusations

lodged against LTC Morse.

          66.     The Board concluded, without any evidentiary basis for doing so, that LTC Morse

was titled and indexed on February 24, 2014.

          67.     LTC Morse has no other adequate remedy at law for the Board’s unlawful and

improper Denial Order. There is no further administrative option for review and the Board’s

decision clearly denominates its action as final.

                                       CAUSES OF ACTION

                                         COUNT ONE
                              Agency Action Contrary to Law and
                Without Observance of Procedure Required by Law (Adverse OER)
                                 5 U.S.C. § 706(2)(A), (C), (D)

          68.     LTC Morse repeats and incorporates paragraphs 1 through 67 as if fully stated

herein.

          69.     Evidentiary Standard. Federal law permits the Army Secretary, acting through

the Board, to “correct any military record” when “necessary to correct an error or remove an

injustice” “under procedures established by the Secretary.” 10 U.S.C. § 1552(a)(1), (a)(3)(A).

The regulations governing Board proceedings require an applicant to prove an error or injustice

only “by a preponderance of the evidence.” 32 C.F.R. § 581.3(e)(2). Despite these regulations,

the Board required LTC Morse to shoulder a heightened evidentiary burden, demanding that he

“establish[ ] clearly and convincingly that the presumption of regularity should not be applied

and that action was warranted to correct a material error, inaccuracy, or injustice.” Ex. B, at 18

(emphasis added); see also id. (“Clear and convincing evidence must be of a strong and

compelling nature to overturn or remove a contested report from an individual’s record.”).



                                                    26
                Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 27 of 36



          70.     Improper Use of Titling Decision. The Department of Defense Instruction in

effect at the time of LTC Morse’s OER states clearly it is “DoD policy” that “acts of titling and

indexing are administrative procedures and shall not connote any degree of guilt or innocence.”

DoDI 5505.07, ¶ 4(a)(4) (Jan. 27, 2012) (emphasis added). Furthermore, “[j]udicial or adverse

administrative actions shall not be taken against individuals or entities based solely on the fact

that they have been titled or indexed due to a criminal investigation.” Id. ¶ 4(e) (emphasis

added).

          71.     LTC Morse’s OER explicitly took adverse administrative action against him

based solely on the fact that he had been titled, contrary to the direct command of DoDI 5505.07.

The OER states that LTC Morse was “relieved . . . after a [CIDC] investigation titled him for

violating UCMJ Articles 120, 128, and 133.” Ex. A, at 2. While noting that “LTC Morse was the

epitome of professionalism . . . and displayed the highest character,” the OER nevertheless

stated: “Unfortunately, he was titled in a [CIDC] investigation for alleged violations of Articles

128, 120, and 133 of the UCMJ for an alleged incident that occurred in March of 2011.” Ex. A,

at 1. In his supplemental review, MG Ayres incorrectly concluded that “the OER is not contrary

to law and regulation.” Ex. C, at 1. The Board compounded this initial error by deferring to MG

Ayres’s conclusion to find that this evidence “d[id] not demonstrate the existence of a probable

error or injustice,” Ex. B, at 3, 17-18, instead of assessing the evidence itself, consistent with the

Board’s function and legal obligations. Because the negative OER was explicitly and solely

based on a single impermissible consideration—the titling determination—the OER was contrary

to law. See DoDI 5505.07, ¶ 4(a)(4) & 4(e) (Jan. 27, 2012). The Board’s refusal to take action to

correct that clear and manifest legal error was therefore also contrary to law.




                                                  27
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 28 of 36



       72.     Inclusion of Unproven Derogatory Information. Army regulations provide that

“[a]ny mention of unproven derogatory information in an evaluation report can become an

appealable matter if later the derogatory information is unfounded.” Army Reg. 623-3, ¶ 3-19

(Mar. 31, 2014). The OER referenced and relied on unproven derogatory information by citing

the incorrect titling decision based on unfounded charges. The OER thus fell short of Army

regulations and was contrary to law. The Board, moreover, failed to apply its own judgment to

the question of whether the full record before it established at a “later” time that the “derogatory

information is unfounded.” The Board instead improperly deferred to the determinations of prior

investigators, imposed an inappropriate evidentiary burden on LTC Morse, and therefore failed

to correct the OER. These actions were contrary to law.

       73.     Failure to Consider Proper Factors. The Board failed to consider relevant

factors when reviewing whether any error or injustice had occurred in the OER process. Rather

than analyze the issues for itself, the Board deferred to CID’s factual findings and legal

conclusions: “The Chief, Investigative Operations Division, and others at CID headquarters

reviewed the ROI and the applicant’s provided documentation and found there was credible

information to list him as the subject of the initial report. The investigative reviewers established

probable cause existed to believe the applicant committed the offenses in question.” Ex. B, at 18.

By failing to independently consider the issue, the Board failed to carry out the duties imposed

upon it by law and regulation. See Army Reg. 15-185, ¶ 1-8(a) (Mar. 31, 2006) (“The [Board]

members will . . . [r]eview all applications that are properly before them to determine the

existence of error or injustice.”); id. ¶ 2-2(c) (“The [Board] will decide cases on the evidence of

record.”). Accordingly, the Denial Order was contrary to law.




                                                 28
                Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 29 of 36



                                         COUNT TWO
                     Arbitrary and Capricious Agency Action (Adverse OER)
                                      5 U.S.C. § 706(2)(A)

          74.     LTC Morse repeats and incorporates paragraphs 1 through 73 as if fully stated

herein.

          75.     Failure to Consider Proper Factors. The Board failed to consider relevant

factors when reviewing whether any error or injustice had occurred in the OER decision. Rather

than analyze the issues for itself, the Board deferred instead to CID’s factual findings and legal

conclusions. See ¶ 58(e), supra; Ex. B, at 18. By doing so, the Board failed to consider the

factors required of it under the applicable statutes and regulations. See Army Reg. 15-185, ¶ 1-

8(a) (Mar. 31, 2006) (“The [Board] members will . . . [r]eview all applications that are properly

before them to determine the existence of error or injustice.”); id. ¶ 2-2(c) (“The [Board] will

decide cases on the evidence of record.”). Accordingly, the Denial Order was arbitrary and

capricious.

          76.     Failure to Adequately Explain Decision. The Board’s Denial Order did not

address LTC Morse’s arguments that the OER violated Army regulations by basing adverse

administrative action solely on impermissible grounds. Rather than address those objections, the

Board instead principally relied on MG Ayres’s prior determination that “the decision to file a

reprimand in the applicant’s local military personnel file in effect substantiated some misconduct

and poor judgment.” Ex. B, at 17-18. And the Board simply ignored the obvious problems with

that logic—the letter of reprimand did not substantiate the sexual assault charges. By failing to

offer adequate explanation, the Denial Order was arbitrary and capricious.




                                                 29
                Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 30 of 36



                                        COUNT THREE
                          Agency Action Contrary to Law and Without
                   Observance of Procedure Required by Law (Titling Decision)
                                  5 U.S.C. § 706(2)(A), (C), (D)

          77.     LTC Morse repeats and incorporates paragraphs 1 through 76 as if fully stated

herein.

          78.     Relevant Timing. Defense regulations required that “[w]hen reviewing the

appropriateness of a titling and indexing decision, the reviewing official shall consider the

investigative information available at the time the initial titling and indexing decision was made

to determine whether the decision was made in accordance with the standard” prescribed by

regulation. DoDI 5505.07, ¶ 6(c) (Jan. 27, 2012) (emphasis added). DoDI 5505.07 likewise

contemplates that military records will be corrected if “[i]t is later determined that a mistake was

made at the time of titling and indexing, and no credible information indicating that the subject

committed a crime existed.” Id. ¶ 4(b)(2) (emphasis added). Credible information is specifically

defined: “Information disclosed or obtained by a criminal investigator that, considering the

source and nature of the information and the totality of the circumstances, is sufficiently

believable to lead a trained criminal investigator to presume that the fact or facts in question are

true.” Id. Glossary pt. II.

          79.     Contrary to the clear command of DoDI 5505.07, which required consideration of

the full body of evidence that existed at the time the titling and indexing decision was made in or

around April or May of 2014, CIDC examined instead whether “[c]redible information existed at

the time the initial report was dispatched on 24 Feb 14.” Ex. D, at 3. “Based upon the

information available at the time of the initial report,” as one CIDC reviewer stated, “there was

no reason to doubt the credibility of the victim’s statement.” Id. (emphasis added)). CIDC’s

decision to use the date of the initial investigation report as the reference point for whether



                                                 30
              Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 31 of 36



“[c]redible information existed” was contrary to law because the titling decision occurred at a

later point in time. By the time of that decision, CID agents had received—through their own

investigation and directly from counsel for LTC Morse—significant information contradicting

both the accuser’s credibility and truthfulness, and her version of the events in question. And

contrary to DoDI 5505.07’s definition of “credible information,” Army investigators had

unequivocally informed LTC Morse’s defense counsel that they would not “consider character

for truthfulness of the parties.”

        80.     In reviewing CIDC’s denial, the Board committed the very same error when it

determined that that credible information existed “at the time the investigation was initiated.”

Ex. B, at 14. By so doing, the Board failed to apply the correct standard, which required

retroactive review of the evidence “at the time” the titling decision was actually made in or

around April or May of 2014. Thus, the Denial Order was contrary to law.

        81.     Evidentiary Standard. Additionally, because the Board imposed a clear-and-

convincing-evidence standard on LTC Morse that conflicts with (and is more demanding than)

the preponderance standard required by law and regulation, 32 C.F.R. § 581.3(e)(2), the Denial

Order was contrary to law.

        82.     Failure to Consider Proper Factors. The Board failed to consider relevant

factors when reviewing whether any error or injustice had occurred in the OER decision. Rather

than analyze the issues for itself, the Board deferred instead to CID’s factual findings and legal

conclusions. See ¶ 58(e), supra. By doing so, the Board failed to consider the factors required of

it under the applicable statutes and regulations. See Army Reg. 15-185, ¶ 1-8(a) (Mar. 31, 2006)

(“The [Board] members will . . . [r]eview all applications that are properly before them to




                                                31
                Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 32 of 36



determine the existence of error or injustice.”); id. ¶ 2-2(c) (“The [Board] will decide cases on

the evidence of record.”). Accordingly, the Denial Order was contrary to law.

                                        COUNT FOUR
                    Arbitrary and Capricious Agency Action (Titling Decision)
                                     5 U.S.C. § 706(2)(A)

          83.     LTC Morse repeats and incorporates paragraphs 1 through 82 as if fully stated

herein.

          84.     Not Based in Evidence. The Denial Order was arbitrary and capricious because

there was no evidentiary basis for the Board’s finding that LTC Morse was “indexed as a subject

in a CID investigation” on February 24, 2014. Ex. B, at 8. CID’s Report of Investigation makes

no mention of a titling and indexing decision on that date—or any other.6 This fundamental

evidentiary error makes the Denial Order arbitrary and capricious because the regulations require

that the Board examine whether there was credible information “at the time” investigators

actually titled LTC Morse. See DoDI 5505.07, ¶¶ 4(b)(2), 6(c) (Jan. 27, 2012). As the record

shows, the titling decision actually occurred in or around April or May of 2014.

          85.     The Denial Order was also arbitrary and capricious because its findings indicate it

considered evidence irrelevant to the issue before it. The Board stated that “the decision to file a

reprimand in the applicant’s local military personnel file in effect substantiated some misconduct

and poor judgment.” Ex. B, at 17-18. However, the letter of reprimand, dated May 21, 2014,

substantiated at most the charge of “conduct unbecoming an officer.” It specifically did not

substantiate any sexual-assault or abusive-sexual-contact charges. Nor could a locally-filed letter

of reprimand have substantiated those charges; had the Reprimand done so, the commander



6
  The sole reference to February 24, 2014 states that on that date, the CID investigators searched
for Lt. Col. Morse’s name in several law-enforcement databases and found that Lt. Col. Morse
had not been the subject of any previous charges or investigations.


                                                  32
                Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 33 of 36



would have been required by law to file the letter in LTC Morse’s official personnel record. See

NDAA, § 1745(a)(1); Army Directive 2014-29, ¶ 4.

          86.     Failure to Consider the Proper Factors. Furthermore, the Board failed to

consider the relevant factors in determining that no error or injustice had occurred. Rather than

analyze the issues itself, the Board deferred instead to CID’s factual findings and legal

conclusions. Accordingly, the Denial Order was the result of an improper analytical framework

and so was arbitrary and capricious.

          87.     Failure to Adequately Explain Decision. The Board’s Denial Order did not

meaningfully address LTC Morse’s arguments that CIDC’s decision to title him violated Army

regulations by failing to consider the credibility of the accuser and ignoring other exculpatory

evidence available at the time the titling decision was made. The Denial Order’s terse analysis of

LTC Morse’s argument simply recites the standards for titling and ignores the application of

those standards to the facts at hand.

                                        COUNT FIVE
                 Agency Action Contrary to Law (Probable Cause Determination)
                                   5 U.S.C. § 706(2)(A), (C)

          88.     LTC Morse repeats and incorporates paragraphs 1 through 87 as if fully stated

herein.

          89.     Evidentiary Standard. Because the Board imposed a clear-and-convincing-

evidence standard on LTC Morse that conflicts with (and is more demanding than) the

preponderance standard required by law and regulation, the Denial Order was contrary to law.

          90.     Failure to Consider Proper Factors. The Board failed to consider relevant

factors when reviewing whether any error or injustice had occurred in the OER decision. Rather

than analyze the issues for itself, the Board deferred instead to CID’s factual findings and legal

conclusions. Ex. B, at 17-18. By doing so, the Board failed to consider the factors required of it


                                                 33
                Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 34 of 36



under the applicable statutes and regulations. See Army Reg. 15-185, ¶ 1-8(a) (Mar. 31, 2006)

(“The [Board] members will . . . [r]eview all applications that are properly before them to

determine the existence of error or injustice.”); id. ¶ 2-2(c) (“The [Board] will decide cases on

the evidence of record.”). Accordingly, the Denial Order was contrary to law.

                                       COUNT SIX
           Arbitrary and Capricious Agency Action (Probable Cause Determination)
                                    5 U.S.C. § 706(2)(A)

          91.     LTC Morse repeats and incorporates paragraphs 1 through 90 as if fully stated

herein.

          92.     Failure to Consider Proper Factors. The Board failed to consider relevant

factors when reviewing whether any error or injustice had occurred by failing to follow DoDI

5505.07’s command that in determining whether credible evidence existed, the agency must take

into account the source of each piece of evidence—and the source’s credibility—as well as the

“totality of the circumstances.” See DoDI 5505.07, Glossary pt. II (Jan. 27, 2012) (definition of

“credible evidence”). Furthermore, in blindly relying on a presumption of regularity that

ordinarily applies to military records, the Board failed entirely to consider the substantial record

evidence that the Army proceedings in this case were highly irregular. Specifically, LTC Morse

presented the Board with significant evidence of the political pressure placed on the military, at

the time of the accusations against him, to respond more aggressively to sexual assault

allegations; the intense public attention LTC Morse’s charges received because of the position he

then held as the highest sex-crimes prosecutor in the Army; and the extraordinary (and improper)

cease-and-desist order that was specifically designed to stop LTC Morse’s defense counsel from

investigating the charges and preparing a defense.

          93.     In addition to failing to consider proper factors, the Board affirmatively relied on

a single improper consideration: the CID determination it was reviewing. Rather than analyze the


                                                   34
             Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 35 of 36



issues for itself, the Board deferred instead to CID’s incorrect factual findings and legal

conclusions: “The Chief, Investigative Operations Division, and others at CID headquarters

reviewed the ROI and the applicant’s provided documentation . . . . The investigative reviewers

established probable cause existed to believe the applicant committed the offenses in question.”

Ex. B, at 18. By doing so, the Board failed to consider the factors required of it under the

applicable statutes and regulations. See Army Reg. 15-185, ¶ 1-8(a) (Mar. 31, 2006) (“The

ABCMR members will . . . [r]eview all applications that are properly before them to determine

the existence of error or injustice.”); id. ¶ 2-2(c) (“The ABCMR will decide cases on the

evidence of record.”). Accordingly, the Denial Order was arbitrary and capricious.

       94.     Failure to Adequately Explain Decision. The Board’s Denial Order did not

meaningfully address LTC Morse’s arguments challenging CIDC’s finding of probable cause to

believe he had committed the alleged acts, and asserting that the probable-cause finding ignored

evidence of the accuser’s credibility and other exculpatory evidence. The Denial Order merely

repeated the fact that CIDC “found there was credible information to list him as the subject of

the initial report” and, with no further analysis, concluded that “[t]he investigative reviewers

established probable cause existed to believe the applicant committed the offenses in question.”

Ex. B, at 18. The Board offered no explanation for its conclusions, so the Denial Order was

arbitrary and capricious.

                                    PRAYER FOR RELIEF

       WHEREFORE, LTC Morse respectfully asks the Court to order the following relief:

       A.      Declare that the Denial Order is not in accordance with law;

       B.      Declare that the Denial Order is arbitrary and capricious;

       C.      Declare that the Denial Order was made without observance of procedure

required by law;


                                                 35
            Case 1:20-cv-01049 Document 1 Filed 04/21/20 Page 36 of 36



       D.     Declare that the Denial Order is, in relevant part, unsupported by substantial

evidence;

       E.     Hold unlawful and set aside the Denial Order;

       F.     Remand to the Board for further proceedings;

       G.     Award costs and reasonable attorney fees to the extent permitted by law; and

       H.     Grant such other relief as this Court may deem just and proper.



 Dated: April 21, 2020                           Respectfully submitted,

                                                 /s/ Thomas C. Green
                                                 Thomas C. Green (D.C. Bar No. 14498)
                                                 Kwaku A. Akowuah (D.C. Bar No. 992575)
                                                 Tobias S. Loss-Eaton (D.C. Bar No. 1019749)
                                                 Christopher S. Ross (D.C. Bar No. 1643856)
                                                 SIDLEY AUSTIN LLP
                                                 1501 K Street N.W.
                                                 Washington, DC 20005
                                                 T: (202) 736-8000
                                                 F: (202) 736-8711
                                                 tcgreen@sidley.com
                                                 kakowuah@sidley.com
                                                 tlosseaton@sidley.com
                                                 christopher.ross@sidley.com
                                                 Counsel for Plaintiff Joseph B. Morse




                                               36
